By the Court,

Nelson, C. J.
The suit before the justice involved the question of payment by the defendant, or at least an agreement on the part of the plaintiff, to receive it in a particular way, for the work or labor done ; either of which would have constituted a good defence, and the testimony of Blood tended, directly, to establish the fact. It is quite clear that it is not necessary to shew to what particular degree the point in respect to which a party is charged with false swearing, was material to the issue ; it is sufficient if it be circumstantially material. Still less is it ne.c.essary that the testimony should be full to establish the issue on one side or the other, to make it material; it may be indispensable in the course of the trial, and still fall far short of establishing the issue. If it goes to prove a material circumstance, or link in the chain of evidence making out a cause of action, or defence, it is sufficient to predicate perjury upon. 2 Russell on Crimes, 522. And within this rule the judgment of the court below was clearly right.
Judgment affirmed.